—Appeal from a judgment of the Supreme Court (Torraca, J.), entered June 5, 1998 in Ulster County, which, in a proceeding pursuant to CPLR article 78, inter alia, dismissed the petition for lack of personal jurisdiction.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating various prison disciplinary rules. Because petitioner served respondents and the Attorney General with an unexecuted order to show cause, Supreme Court dismissed the petition for lack of personal jurisdiction. While claimant asserts that he complied with the technical requirements of the order, service of an unsigned order to show cause has no legal effect (see, Matter of Mabry v Coombe, 251 AD2d 801; Matter of Boomer v Walker, 242 AD2d 801). Supreme Court’s judgment dismissing the petition for lack of personal jurisdiction is, accordingly, affirmed.
Cardona, P. J., Mikoll, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.